Citation Nr: 1219618	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  08-36 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to prostatitis.

2.  Entitlement to special monthly compensation for loss of use of a creative organ.

3.  Entitlement to service connection for sinusitis.

4.  Whether new and material evidence has been submitted to reopen claim of service connection for gastro esophageal reflux disorder (GERD).   

5.  Entitlement to service connection for GERD. 

6.  Whether new and material evidence has been submitted to reopen claim for service connection for prostatitis.

7.  Entitlement to service connection for prostatitis.

8.  Whether new and material evidence has been presented to reopen claim for service connection for cancer of the larynx, to include as secondary to GERD.

9.  Entitlement to service connection for cancer of the larynx, to include as secondary to GERD.    

10.  Entitlement to an earlier effective date than July 22, 2010, for a 20 percent disability rating for degenerative changes of lumbar spine, L2-L3.

11.  Entitlement to an initial compensable disability rating for degenerative changes of L2-L3 and greater than 20 percent from July 22, 2010.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1982 to December 1984. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran and his wife testified in February 2012 before the undersigned Veterans Law Judge (VLJ), via video teleconference.  The record was kept open for 30 days for the submission of additional evidence; however no additional evidence was received.  A transcript from this hearing has been made and is included in the claims file. 

The issues of service connection for erectile dysfunction, to include as secondary to prostatitis, sinusitis, GERD, prostatitis, and cancer of the larynx and the issue of entitlement to special monthly compensation for loss of a creative organ are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Entitlement to service connection for GERD, prostatitis, and cancer of the larynx, were most recently denied in a May 2005 rating decisions which was not appealed, nor was there new and material evidence submitted during the appeal period.

2.  Evidence added to the record since the May 2005 rating decision is new, relates to an unestablished fact necessary for the claim to be granted, and raises a reasonable possibility of substantiating claims for service connection for GERD, prostatitis, and cancer of the larynx, to include as secondary to GERD.  

3.  The Veteran withdrew his appeal for an increased rating greater than 20 percent for degenerative changes, L2-L3, on the record at hearing in February 2012.   



CONCLUSIONS OF LAW

1.  The May 2005 rating decision, in which the RO denied service connection for GERD, is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  New and material evidence having been submitted since the May 2005 rating decision, the criteria to reopen the claim for service connection for GERD have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The May 2005 rating decision, in which the RO denied service connection for prostatitis, is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

4.  New and material evidence having been submitted since the May 2005 rating decision, the criteria to reopen the claim for service connection for prostatitis have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

5.  The May 2005 rating decision, in which the RO denied service connection for cancer of the larynx, is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

6.  New and material evidence having been submitted since the May 2005 rating decision, the criteria to reopen the claim for service connection for cancer of the larynx have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

7.  The criteria for withdrawal of a Substantive Appeal by the appellant with respect to the issue of an increased rating for degenerative changes of L2-L3 have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2011), and the pertinent implementing regulation, 38 C.F.R. § 3.159 (2011), without deciding whether the notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating this portion of the Veteran's claim.  The Board is taking action favorable to the Veteran by reopening the claims of service connection for GERD, prostatitis, and cancer of the larynx.  A decision at this point poses no risk of prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

Withdrawal of Appeal

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

During the February 2012 hearing before the undersigned, and on the record, the Veteran expressed his desire to withdraw his appeal of the issue of entitlement to an increased rating greater than 20 percent for degenerative changes of L2-L3.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue and it must be dismissed.

Legal Criteria - New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule of not reviewing the merits of a finally denied claim is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Factual Background and Analysis

In a May 2005 rating decision, the RO denied service connection for GERD, prostatitis, and for cancer of the larynx.  The May 2005 rating decision denied service connection for GERD, prostatitis, and cancer of the larynx because there were no such assessments in service, no nexus to service, and for the claim regarding prostatitis, no current assessment.  The Veteran did not appeal to this decision.  The Veteran also did not submit any new evidence during the one year after May 2005 that could be considered new and material and thus render the May 2005 rating decision not final.  38 C.F.R. § 3.156(b) (2011).  Therefore, the May 2005 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2005); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104 (2011), 20.302, 20.1103 (2011).  The Veteran subsequently requested that his claims be reopened in June 2007. 

The evidence of record at the time of the May 2005 rating decision included service treatment records and private treatment records.  The private treatment records included assessments of GERD and cancer of the larynx.   

The evidence received since the May 2005 rating decision includes multiple copies of an April 2007 letter from Dr. N (later copies of the same letter have different dates).  This service clinician, assigned to a service hospital where the Veteran has been treated recently as a VA beneficiary, noted the Veteran was diagnosed with larynx cancer in the fall of 2004 and subsequently treated with radiation until December 2004.  The service clinician listed the risk factors for cancer of the larynx as including GERD.  Dr. N then noted the Veteran had an established history of GERD from his service treatment records, but not an established history of the other risk factors.  Thus, this statement from Dr. N is not only evidence that the Veteran incurred GERD in service, but is evidence of a relationship between the cancer of the larynx and a disorder linked to service.  The Board observes in this regard that, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court recently held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  All of the newly submitted evidence is presumed credible for the limited purpose of reopening the previously denied claim.  See Justus, 3 Vet. App. at 513.  Thus, the Board finds that this April 2007 statement signed by Dr. N is evidence that is new, in that it was not previously submitted, and is material, in that it bears directly and substantially on the questions before the Board, that is, whether the Veteran has GERD and cancer of the larynx that is related to service.  Additionally, this evidence, by itself or in connection with evidence previously assembled, raises a reasonable possibility of substantiating the claim.  Therefore the claims regarding GERD and cancer of the larynx must be reopened. 

As well, the evidence received since the May 2005 rating decision includes an August 2007 private treatment report in which Dr. V indicated the Veteran had a prostatitis.  Thus, this private treatment report is evidence of a current assessment of the disorder.  The Board observes in this regard that, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court recently held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  All of the newly submitted evidence is presumed credible for the limited purpose of reopening the previously denied claim.  See Justus, 3 Vet. App. at 513.  Thus, the Board finds that the August 2007 private treatment report by Dr. V is evidence that is new, in that it was not previously submitted, and is material, in that it bears directly and substantially on the question before the Board, that is, whether the Veteran has prostatitis that is related to service.  Additionally, this evidence, by itself or in connection with evidence previously assembled, raises a reasonable possibility of substantiating the claim.  Therefore the claim regarding prostatitis must be reopened. 

ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for GERD is reopened, and to this extent the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for prostatitis is reopened, and to this extent the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for cancer of the larynx is reopened, and to this extent the appeal is granted.

The appeal of the claim of increased rating for degenerative changes of L2-L3 is dismissed. 

REMAND

As well, the service treatment reports of record do not contain any entrance Report of Physical Examination or a separation Report of Physical Examination, though the March 2005 acknowledgement from NPRC indicated the Veteran's complete service treatment reports were mailed.  References in the service treatment reports of record suggest the Veteran was administratively discharged; therefore, the RO/AMC should request the Veteran's complete personnel records, as a discharge or separation Report of Physical Examination may have been included in the discharge proceedings.  

Other treatment reports may also be requested.  At hearing in February 2012, the Veteran testified that he received treatment from VA for his sinusitis, and had very recently received an inhaler for this disorder.  As a current diagnosis for sinusitis has been difficult to find in the record, current VA treatment reports, from September 2011 to present, in particular any that pertains to sinusitis, must be obtained and included in the records.  As well, in a January 2011 VA nursing note, the Veteran reported he had been treated for a sinus infection at "SMC."  No treatment report of record bears that acronym.  Any private treatment report pertaining to sinusitis should be requested and included in the record.    

Also at hearing, when discussing his recurring treatment for the residuals of larynx cancer, the Veteran referred to a very recent visit to Dr. Raphael Garcia, who was part of an ear, nose, and throat practice.  Any such private treatment records pertaining to the cancer of the larynx and its residuals may be relevant to the Veteran's claim.  

Finally, the Board finds that the Veteran should be afforded VA examinations for the digestive system and for the genitourinary system.  The service treatment records contain a variety of complaints, assessments, and medical testing that pertained to the Veteran's digestive and urological systems.  The Veteran has testified that he has continued to experience symptoms pertaining to erectile dysfunction, prostatitis, and GERD since service and the Veteran has contended that his current assessment of erectile dysfunction is secondary to prostatitis.  

Accordingly, the case is REMANDED for the following action:

1.  Request from the appropriate agency the Veteran's complete personnel file, as the service treatment reports of record do not contain either an entrance Report of Physical Examination or a separation or discharge Report of Physical Examination.  Document any negative searches for the record.  

2.  Ask the Veteran to provide an authorization form for any medical treatment he received regarding his larynx cancer from Dr. Raphael Garcia, as he referenced in his February 2012 testimony.  

Ask the Veteran to provide an authorization form for any medical treatment he has received pertaining to his sinuses or a sinus infection near the month of January 2011 from a facility referred to as SMC.  The RO/AMC should thereafter obtain the identified medical evidence and associate it with the claims file.

Include in the claims file all VA treatment records dated September 2011 to present that pertain to erectile dysfunction, sinusitis, GERD, prostatitis, and larynx cancer.  

If requests for any treatment records are not successful, the AMC/RO should inform the Veteran and his representative of this so that they will have an opportunity to obtain and submit the records themselves.  

3.  After the entrance and discharge Reports of Physical Examination have been obtained and included in the record, or otherwise accounted for, then afford the Veteran should a VA digestive systems examination to determine the nature and etiology of any GERD and larynx cancer residuals.  The claims folder and a copy of this remand should be made available to the examiner for review of pertinent documents therein in connection with the examination.  

a. The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran presently has a digestive system disorder, in particular GERD or cancer of the larynx related to service or to an in-service injury.

The Board observes that service treatment reports contain various complaints by the Veteran dated from March 1983to February 1984 pertaining to his digestive and genitourinary systems.  A December 1983 assessment ruled out PUD (peptic ulcer disease) and a January 1984 assessment noted the UPGI was within normal limits.  The record also contains the treatment reports of Dr. Zayas dated in 1997, that include an abdominal ultrasound taken in April 1997.  

The Board requests that the examiner comment upon an April 2007 letter statement, found at various points in the claims file, signed by a service physician from William Beaumont Army Medical Center in which the service physician concluded the Veteran had GERD in service and that GERD was a "risk factor" for cancer of the larynx, in addition to tobacco and alcohol use.  A November 2004 radiology consultation from the El Paso Cancer Treatment Center also provides medical history for the Veteran.  

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.  

4.  The Veteran should be afforded a VA genitourinary examination to determine the nature and etiology of any erectile dysfunction and prostatitis disorders.  The claims folder and a copy of this remand should be made available to the examiner for review of pertinent documents therein in connection with the examination.  The examiner should indicate whether or not the claims folder was reviewed. 

a. The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran presently has an erectile disorder disability or a prostatitis disorder related to service or to an in-service injury.

The Board observes that service treatment reports contain various complaints by the Veteran dated from March 1983 to February 1984 pertaining to his digestive and genitourinary systems.  He sought emergency room treatment in March 1983.  There appears to be a prostatitis assessment in September 1983, though on the reverse side is an October 1983 assessment that appears to question that assessment.  Also in October 1983 he was referred to the urology clinic.  By late October 1983, he was assessed with "physiological prostatitis secretions", which the Board requests that the examiner elaborate upon.  A December 1983 assessment ruled out PUD (peptic ulcer disease) and a January 1984 assessment noted the UPGI was within normal limits.  The Veteran complained about recurrent urethral discharge in February 1984.  The record also contains the post-service treatment reports of Dr. Zayas dated in 1997, that include an abdominal ultrasound taken in April 1997.  

b.  The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.  

c.  The examiner is asked to opine as to whether there is a relationship between any prostatitis and the erectile dysfunction disorders, specifically whether it is at least as likely as not (50 percent probability or more) that the prostatitis disorder has caused or aggravated the erectile dysfunction disorder.  

In providing answers to the above questions, the examiner is advised that the term aggravation means a chronic worsening of the underlying condition, as opposed to a temporary flare-up of symptoms.  

5.  Following any other indicated development, the RO/AMC should readjudicate the claims.  If any benefit is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).






______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


